Case 6:20-cv-00727-ADA Document 54-3 Filed 08/25/21 Page 1 of 3




        Exhibit C
8/4/2020                Case 6:20-cv-00727-ADA Document  54-3
                                                   One Config     Filed
                                                              Simple (OCS)08/25/21 Page 2 of 3




           
                                      Solutions      Services          Products   About Us       Support                                             


                                                                                        Search for Model:       
 Home / Aruba / Routers / Campus / HPE FlexNetwork HSR6800 Router Series                                              User Settings Language : English (US)
                                                                                                                                       |       Currency : USD


      1     Select a product                               2     conﬁgure                                   3       Submit for quote



                              HPE FlexNetwork HSR6800 Router Series
                              The HPE HSR6800 Router Series is a family of high-performance, multiservice routers designed for data center
                              interconnection, enterprise WAN core, campus WAN edge, and high-speed WAN aggregation services. It runs the
                              Comware operating system and features an advanced multi-core, distributed service processing hardware
                              architecture that scales up to 420 Mpps forwarding and up to 2 Tbps switch...more


   PRODUCTS                                                                                                 LIST PRICE (Indicative)


  Factory Integrated Models (CTO) - *Conﬁgured Components are integrated at the factory
   HPE FlexNetwork HSR6802 Router Chassis (JG361B) CTO                                                      USD 32,545.00                     Conﬁgure
     2 SAP slots or 4 HIM slots or 8 MIM slots, or a combination
     2 MPU (for management modules) slots
     5U - Height


   HPE FlexNetwork HSR6804 Router Chassis (JG362B) CTO                                                      USD 36,745.00                     Conﬁgure
     4 SAP slots or 8 HIM slots or 16 MIM slots, or a combination
     2 MPU (for management modules) slots
     7U - Height


   HPE FlexNetwork HSR6808 Router Chassis (JG363B) CTO                                                      USD 45,665.00                     Conﬁgure
     8 SAP slots or 16 HIM slots or 32 MIM slots, or a
     combination
     2 MPU (for management modules) slots
     1 switch fabric slot
     20U - Height




                   Other Options
                      Upload and open config file
                       Choose File No file chosen
                        BROWSE FOR HPC FILE
                      Email support

          Search for an existing configuration      Edit Configuration Id
          Product Information Library

https://h22174.www2.hpe.com/SimplifiedConfig/Welcome                                                                                                            1/2
8/4/2020                      Case 6:20-cv-00727-ADA Document  54-3
                                                         One Config     Filed
                                                                    Simple (OCS)08/25/21 Page 3 of 3


 United States


 Corporate                        Partners                    Social     Communities           Customer Resources       Legal

 About HPE                        Partner Programs            LinkedIn   HPE Blogs and Forum   How to buy               Privacy
 Accessibility                    Find a Partner              Facebook                         Enterprise Store         Terms of Use
 Careers                                                      Twitter                          Public Sector Store      Ad Choices & Cookies
 Contact Us                                                   YouTube                          Education and Training   Do Not Sell My Personal
                                                                                                                        Information
 Corporate Responsibility                                                                      Email Signup
                                                                                                                        Supply Chain
 Events                                                                                        Executive Brieﬁng        Transparency
                                                                                               Centers
 Hewlett Packard Labs
                                                                                               Look up old HP.com
 Investor Relations                                                                            URL
 Leadership
 Newsroom
 Public Policy
 Sitemap


 © Copyright 2020 Hewlett Packard Enterprise Development LP




https://h22174.www2.hpe.com/SimplifiedConfig/Welcome                                                                                           2/2
